PER CURIAM.
AFFIRMED on the authority of Security First Federal Savings & Loan Association v. Jarchin, 479 So.2d 767 (Fla. 5th DCA 1985). In response to the proposed dissent in the concurring opinion herein, we point out the inherent illogic in an interpretation of the disputed clause that concludes that a conveyance, even with the consent of the mortgagee, could trigger foreclosure absent an assumption in regular form. Obviously, a conveyance agreed to by all parties cannot result in foreclosure. Therefore, if the provision in regard to an assumption in regular form is not mere sur-plusage, the only logical function it serves is to negate the necessity for the mortgagor to obtain the mortgagee’s consent to a conveyance.
DAUKSCH and COWART, JJ., concur.
ORFINGER, J., concurs specially with opinion.